This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Ernest Craig Carretta.
The court coming now to consider its order of April 19, 1995, suspending respondent, Ernest Craig Carretta, Attorney Registration No. 0001945, last known address in Fairborn, Ohio, from the practice of law in Ohio for six months pursuant to Gov.Bar R. V(6)(B)(3) finds that respondent has substantially complied with that order and with the provisions of GoviBar R. V(10)(A). Therefore,
IT IS ORDERED by the court that Ernest Craig Carretta be, and hereby is, reinstated to the practice of law in the state of Ohio, effective November 16, 1995.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier ease, see Disciplinary Counsel v. Carretta (1995), 72 Ohio St.3d 42, 647 N.E.2d 471.